Denman, J.,
dissents and votes to reverse and dismiss indictment, in the following memorandum: I cannot agree with the majority that the failure of the District Attorney to object when the case was placed on the Trial Calendar is the equivalent of a statement of readiness by the People. In my view the rule of People v Brothers (50 NY2d 413) and People v Hamilton (46 NY2d 932) requires the People to make an affirmative showing on the record that they are ready to proceed to trial within the statutory period. (See People v Giordano, 56 NY2d 524, 525; see, also, People v Santiago, 96 AD2d 720.) (Appeal from judgment of Monroe County Court, Bergin, J. — sodomy, first degree.) Present — Dillon, P. J., Doerr, Denman, Boomer and Schnepp, JJ.